Citation Nr: 0836551	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral eye 
disability.

3.  Entitlement to an increased evaluation for left fifth 
metatarsal fracture, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1973 to October 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in February 2007, but failed to appear for 
his hearing.

In October 2007 the Board dismissed the issue of entitlement 
to service connection for hypertension and remanded the 
remaining issues for additional development of the record.  

The issues of entitlement to service connection for a back 
disability and a bilateral eye disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Left fifth metatarsal fracture is manifested by pain and 
tenderness; there is no evidence of malunion or nonunion of 
the tarsal or metatarsal bones.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left fifth 
metatarsal fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5283, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in December 2002 advised the veteran of the 
evidence necessary to support an increase in disability 
benefits.  The veteran was asked to identify information 
regarding his claim.  He was told that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim.  

A December 2004 letter also 2002 advised the veteran of the 
evidence necessary to support an increase in disability 
benefits.  It discussed the evidence of record and told the 
veteran how VA would assist him in obtaining additional 
evidence.  

In Mach 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.  It 
told the veteran that VA would consider the nature and 
symptoms of the disability, the severity and duration of 
symptoms, and the impact of the symptoms on employment in 
determining a disability rating.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez- 
Flores.  The March 2006 letter advised the veteran that, in 
evaluating claims for increase, VA looks at the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment.  The letter did not 
advise the veteran whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim. 
In this regard, the Board notes that in his January 2004 
substantive appeal, the veteran described the symptoms 
pertaining to his left foot disability.  In July 2004 he also 
described his symptoms and noted that none of them were 
related to his diabetes.  In addition, the veteran's 
representative, in a July 2008 statement, asserted that the 
veteran's disability aggravated his everyday endeavors.  In 
essence, the veteran has demonstrated through his statements 
and testimony that he was aware of the evidence necessary to 
substantiate his claim for increase.  The Board therefore 
finds that the fundamental fairness of the adjudication 
process is not compromised in this case.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before a Veterans Law Judge but failed to appear. 
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran seeks a compensable evaluation for residuals of a 
left fifth metatarsal fracture.  Service medical records 
indicate that the veteran sustained a fracture to the 
proximal left fifth metatarsal in January 1975.  Discharge 
examination was negative for any complaints referable to his 
feet.  

A November 2002 VA treatment record reflects the veteran's 
complaint of left foot pain.  The provider noted pain at the 
base of the fourth and fifth toes suggesting Morton's 
neuroma.  An MRI in December 2002 was unremarkable.  The 
radiologist indicated that the etiology of the veteran's foot 
pain was indeterminate from the examination.  There was no 
evidence of focal fracture or avascular necrosis.  
Significant abnormal fluid collections were not appreciated.  
The flexor and extensor tendons were intact.  There were no 
soft tissue masses and no abnormal signal was within the 
muscles.  

A January 2003 VA record indicates that the veteran called 
for the results of his MRI.  He was informed that it was 
unremarkable.  He expressed concern about his foot pain and 
whether to continue his prescribed medications.  

In March 2003 the veteran complained of severe left foot 
pain.  He reported that his left fifth metatarsal had been 
broken in 1975 but that he had never suffered from 
complications.

May and June 2003 treatment notes indicates recurrent neuroma 
at the 3/4 interspace.  Injections were administered.  A cane 
was dispensed in August 2003.  In October 2003, recurrent 
neuroma at the 3/4 interspace was noted.  Injections were 
administered in November and December 2003.

A VA foot examination was carried out in December 2007.  The 
veteran reported that he sustained a closed fracture of his 
left proximal fifth metatarsal in 1975 or 1976.  He stated 
that it was casted numerous times due to nonunion, but that 
the eventually returned to full duty.  He related that he had 
developed foot pain in 2002, which was treated with 
injections which were somewhat beneficial.  He stated that he 
experienced daily 8-10/10 intensity pain of the plantar 
aspect of his left lateral foot, but denied flare-up pain.  
He reported that his current walking or standing weight 
bearing tolerance was limited to five minutes or less due to 
left foot pain.  Physical examination revealed decreased 
longitudinal plantar arch of the left foot.  The plantar arch 
was minimally tender to palpation at the calcaneal insertion 
and there was tenderness to palpation of the fourth and fifth 
digital interspace without palpation of an actual neuroma 
nodule.  There was tenderness of the fifth metatarsal head of 
the plantar and lateral aspects.  There were four degrees of 
valgus angulation of the os calcis in relation to the long 
axis of the tibia.  There was early hammertoe formation of 
toes two through four.  Range of motion testing revealed 
ankle plantar flexion to 30 degrees, dorsiflexion to 16 
degrees, inversion to 30 degrees, and eversion to 15 degrees.  
There was no apparent weakness, fatigability, or loss of 
coordination during or following three repetitions of motion.  
X-rays revealed no acute fracture or dislocation.  Pes planus 
deformity was suggested.  Mild degenerative changes were 
appreciated at the first metatarsal phalangeal joint.

In February 2008 the VA examiner completed an addendum, 
noting that he had reviewed the veteran's claims file.  He 
concluded that it was less likely than not that the veteran's 
3/4 digital interspace neuroma was related to his service-
connected distal fifth metatarsal fracture.  He reasoned that 
a neuroma secondary to the service-connected fracture would 
have occurred in the 4/5 interspace and not the 3/4 
interspace.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2007); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, No 05- 
2424 (U.S. Vet. App. Nov. 19, 2007), the Court held that 
"staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  In this case the Board 
has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's left foot disability is evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5283, which provides for a 10 percent 
evaluation where there is moderate malunion or nonunion of 
the tarsal or metatarsal bones.  A 20 percent evaluation 
requires moderately severe malunion or nonunion, and a 30 
percent evaluation requires severe malunion or nonunion.

For other injuries of the foot, a 10 percent rating 
contemplates a moderate disability; a 20 percent rating 
contemplates a moderately severe disability; and a 30 percent 
rating contemplates a severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

Upon review of the evidence pertinent to this claim, the 
Board has concluded that a compensable evaluation is not for 
application.  In this regard, the Board notes that there is 
no evidence of malunion or nonunion.  Rather, radiologic 
studies have been negative for any fracture, malunion, or 
nonunion.  While a November 2002 treatment record indicates 
the possibility of Morton's neuroma at the base of the fourth 
and fifth toes, a subsequent MRI was negative, and the 
radiologist indicated that the etiology of the veteran's foot 
pain was indeterminate from the examination.  Treatment notes 
in 2003 indicate a neuroma at the 3/4 interspace, and 
repeated treatment for it.  The December 2007 VA examiner 
noted mild degenerative changes at the first metatarsal 
phalangeal joint.  In a February 2008 addendum, he concluded 
that it was less likely than to that the 3/4 digital 
interspace neuroma was related to the service-connected 
distal fifth metatarsal fracture, noting that a neuroma 
secondary to the fracture would have occurred in the 4/5 
interspace, not the 3/4 interspace.  

In essence, the evidence indicates that the veteran's left 
foot pain, caused by the 3/4 interspace neuroma, is not 
related to his service connected left fifth metatarsal 
fracture.  In fact, there is no indication of objective 
symptoms related to the service connected disability.  

The Board accepts that the veteran has left foot symptoms, 
including functional impairment, pain, and pain on motion.  
See DeLuca.  However, neither the lay nor medical evidence 
reflects that the service-connected disability causes the 
functional equivalent of the criteria required for a 
compensable evaluation.  See 38 C.F.R. § 4/14 (2007).  
Rather, the evidence demonstrates that the veteran does not 
have symptoms related to the service-connected left fifth 
metatarsal fracture that are compensable.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a 
compensable evaluation is not for application.  In this case, 
the findings do not meet the criteria for a compensable 
evaluation for left fifth metatarsal fracture.  Accordingly, 
the veteran's appeal is denied.

ORDER

Entitlement to a compensable evaluation for left fifth 
metatarsal fracture is denied.


REMAND

In its October 2007 remand, the Board pointed out that the 
veteran was treated for back pain in service, and that he 
reported recurrent back pain on discharge.  The Board also 
noted that the veteran endorsed eye trouble, in the form of 
dark spots before his eyes, on discharge.  The AOJ was 
directed to afford the veteran examinations to determine 
whether current disability existed, and if so, whether such 
disability was related to the in-service complaints.  

Examinations were carried out in December 2007 and January 
2008, and opinions were rendered.  However, in the May 2008 
supplemental statement of the case, these issues were not 
addressed.  A supplemental statement of the case should be 
issued.   See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the 
case regarding the issues of entitlement 
to service connection for a back 
disability and a bilateral eye 
disability, accounting for the evidence 
received since the August 2006 
supplemental statement of the case.  (The 
AOJ must establish that there is an 
adequate opinion regarding the eyes.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


